January 17, 2014 VIA EDGAR U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington D.C. 20549 Re: Stadion Investment Trust Securities Act File No.333-103714 Withdrawal of Post-Effective Amendment No.36 to the Registrant’s Registration Statement on FormN-1A Ladies and Gentlemen: Pursuant to Rule 477 under the Securities Act of 1933, as amended (the “1933 Act”), Stadion Investment Trust (the “Registrant”) hereby respectfully requests that Post-Effective Amendment No. 36 (the “Amendment”) to the Registrant’s Registration Statement on FormN-1A filed on January 16, 2014, Accession No.0001398344-14-000291, be withdrawn. In making this request for withdrawal, the Registrant confirms that no securities have been sold, or will be sold, in reliance on the Amendment or pursuant to the prospectus and Statement of Additional Information contained therein. Any questions or comments on this request should be directed to the Jeffery Skinner of Kilpatrick Townsend & Stockton LLP at 336-607-7512. Very truly yours, STADION INVESTMENT TRUST By: /s/ Jennifer T. Welsh Jennifer T. Welsh, Secretary
